UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

KEVIN ALLRED,

AFFIDAVIT OF SERVICE

Plaintiff, Index No. l9-CV-l480 (FB)(RER)
_v_

THE CITY OF NEW YORK, et al.,

Defendants.

 

I, Donald Pooler, do hereby state and affirm under penalties of perjury that the following

is true and correct:

l. I am over 18 years of age and am not a party to this action.

2. On March 20, 2019 at approximately 11:34 am at The City of New York Law

Department, 100 Church Street New York, NY 10007, I served the following documents

upon defendant CITY OF NEW YORK by delivering and leaving a true copy of the

documents with a person of suitable age and discretion to wit, Betty Mazyck, Service

Window Clerk:

a.

b.

e.

f.

Summons,

Complaint and Demand for a Jury Trial,

Civil Cover Sheet,

Notice of Rule 73,

Individual Rules and Practices of Judge Frederic Brock,

Individual Rules and Practices of Magistrate Judge Ramon E. Reyes.

3. Declarant describes person served as aforesaid to the best of declarant’s ability at the time

and circumstance of service as follows:

Sex: Female Race: Black Hair: Black

 

Approximate Age: 62 Approx. I-Ieight: 5’7” Approx Weight: 190
Dated: New York, New York
March 20, 2019
By: 7 ;;/fi
Donald Poole!//

Sworn to before me this
Q_Oday of March, 2019

    

AB\GNL L FlOBiNSON

bl`\<:, S¢ate 01 New `{or\t
Notary §:. 011:106322217

armed in Oueens County
Co$r`r|n'tsslon Exp'\res 03130.'20 33

